                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        In re:                                           Case No. 18-mc-80175-TSH
                                   8        SUBPOENAS TO PRODUCE
                                            DOCUMENTS, INFORMATION, OR                       ORDER TRANSFERRING CASE
                                   9        OBJECTS TO MUDDY WATERS
                                            CAPITAL LLC, MLAF LP, AND SS&C                   Re: Dkt. No. 1
                                  10        TECHNOLOGIES, INC.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13             Pending before the Court is a motion by Muddy Waters Capital LLC, MLAF LP and

                                  14   SS&C Technologies (together, “Muddy Waters”) to quash three subpoenas, or in the alternative to

                                  15   transfer the motion to the issuing court. The subpoenas were served by Steven Sugarman, a

                                  16   defendant in the underlying case In re Banc of California Securities Litigation, No. 17-cv-00118

                                  17   (C.D. Cal.). The parties have submitted lengthy and factually complex briefs on the motion

                                  18   arguing about the relevance of the requested documents, including arguments about what the

                                  19   Central District of California has and has not held in orders in the underlying case. It is clear that

                                  20   the Central District of California, the court that issued these subpoenas, is in a far better position to

                                  21   assess the parties’ arguments concerning relevance and proportionality.

                                  22             Federal Rule of Civil Procedure 45(f) states that “[w]hen the court where compliance is

                                  23   required did not issue the subpoena, it may transfer a motion under this rule to the issuing court if

                                  24   the person subject to the subpoena consents or if the court finds exceptional circumstances.”

                                  25   Muddy Waters consented. ECF No. 11 at 6 (“Movants consented to such a transfer in their

                                  26   opening brief, and do so again” in their reply.) Accordingly, it is ORDERED that this case is

                                  27   TRANSFERRED to the United States District Court for the Central District of California.

                                  28   //
                                   1         IT IS SO ORDERED.

                                   2

                                   3   Dated: October 29, 2018

                                   4

                                   5
                                                                     THOMAS S. HIXSON
                                   6                                 United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 2
